Citation Nr: 1624319	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-22 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating for an acquired psychiatric disorder, including anxiety disorder, in excess of 70 percent.

2.  Entitlement to an effective date earlier than July 30, 2007, for the grant of service connection for an acquired psychiatric disorder, including anxiety disorder.

3.  Entitlement to service connection for chemical burns of the right hand.

4.  Entitlement to service connection for chemical burns of the left hand.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1974 to May 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in Huntington, West Virginia, which, in pertinent part, denied service connection for chemical burns of the right and left hands.  This matter also comes on appeal from an August 2013 rating decision of the RO in Roanoke, Virginia, which granted service connection for an acquired psychiatric disorder and assigned an initial 30 percent disability rating from July 30, 2007, the date of claim.  Subsequently, in a February 2016 decision, the Roanoke RO granted a higher initial disability rating of 70 percent for the service-connected acquired psychiatric disorder from the date of claim.

The Board notes that the Veteran's representative has one or more outstanding Freedom of Information Act (FOIA) requests for a copy the Veteran's file; however, as will be discussed below, per a May 2016 VA Form 21-4138, Statement in Support of Claim, the Veteran himself has explicitly requested that all issues on appeal be withdrawn.  As the Veteran has withdrawn the remaining issues on appeal, the Board finds that responding to the representative's FOIA request is unnecessary at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  



FINDINGS OF FACT

Per a May 2016 Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw the instant appeal, which includes the issues of a higher initial disability rating for an acquired psychiatric disorder, including anxiety disorder, in excess of 70 percent, an effective date earlier than July 30, 2007, for the grant of service connection for an acquired psychiatric disorder, including anxiety disorder, service connection for chemical burns of the right hand, and service connection for chemical burns of the left hand.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher initial disability rating for an acquired psychiatric disorder, including anxiety disorder, in excess of 70 percent, an effective date earlier than July 30, 2007, for the grant of service connection for an acquired psychiatric disorder, including anxiety disorder, service connection for chemical burns of the right hand, and service connection for chemical burns of the left hand.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  In April 2016, the Veteran was informed that a Central Office hearing had been scheduled in the instant appeal.  Per a May 2016 Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a decision in the present appeal, the Veteran asked that both the hearing and the remaining issues on appeal be withdrawn.  Specifically, the Veteran asked that both the hearing and the Board appeal "be canceled."

As the Veteran has withdrawn the appeal regarding the issues of a higher initial disability rating for an acquired psychiatric disorder, including anxiety disorder, in excess of 70 percent, an effective date earlier than July 30, 2007, for the grant of service connection for an acquired psychiatric disorder, including anxiety disorder, service connection for chemical burns of the right hand, and service connection for chemical burns of the left hand, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and the issues will be dismissed.


ORDER

The appeal for a higher initial disability rating for an acquired psychiatric disorder, including anxiety disorder, is dismissed.

The appeal for an effective date earlier than July 30, 2007, for the grant of service connection for an acquired psychiatric disorder, including anxiety disorder, is dismissed. 

The appeal for service connection for chemical burns of the right hand is dismissed.

The appeal for service connection for chemical burns of the left hand is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


